Citation Nr: 1135062	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  02-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an effective date prior to September 29, 2000 for the grant of a 100 percent rating for hypothyroidism, status post thyroidectomy with depression, weight gain, cold intolerance, and sleepiness.

2. Whether there was clear and unmistakable error (CUE) in a November 1985 rating decisions as to the initial rating assigned for the Veteran's status post thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from January 1981 to May 1985.  The earlier effective date matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2001 rating decision of the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO) that granted a 100 percent rating for hypothyroidism, effective from September 29, 2000.  In September 2003, the Board remanded the case for further development.  

In a decision issued in March 2005, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed that decision to the Court.  In January 2008, the Court issued a Memorandum Decision that affirmed in part and set aside the March 2005 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the Court's decision.  

The Court's January 2008 decision found that the Veteran's argument of CUE in a November 1985 rating decision had not been raised before the Board and that the Court did not have jurisdiction to address the issue.  The record reflects that this claim was first raised before the Court.  

The Veterans Law Judge who issued the March 2005 decision retired, and the case was reassigned to the undersigned.  In October 2008, the Board remanded the case for further development.  The RO adjudicated the claim of CUE in the November 1985 rating decision in June 2009.  In December 2010 the Board deferred adjudication of the earlier effective date matter pending remand for the issuance of a statement of the case with respect to the CUE issue.  The CUE claim has since been perfected.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to September 29, 2000 for the grant of a 100 percent rating for hypothyroidism, status post thyroidectomy with depression, weight gain, cold intolerance, and sleepiness is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

In not assigning a compensable rating for residuals of a thyroidectomy the November 1985 rating decision was not undebatably inconsistent with the factual data of record or not in accordance with the law and regulations extent at the time.  


CONCLUSION OF LAW

There was no CUE in the November 1985 rating decision in that it did not assign a compensable rating for the Veteran's status post thyroidectomy.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 7903 (1985).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, VCAA notice is not required because the issue presented is a claim for revision of a prior final RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

II. CUE in November 1985 Rating Decision

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions in effect at the time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id.  313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.  

The Veteran alleges that there is CUE in the November 1985 rating decision because it referred to his thyroid disability as hyperthyroidism, not hypothyroidism.  He asserts that a higher initial rating was warranted because the service treatment records (STRs) "consistently show . . . that [the Veteran] was in "Good Health" upon entrance into military service"; that he had problems with weight gain (and hypothyroidism was a likely explanation for the weight gain); and that he experienced other hypothyroid complications such as fatigue, dizziness, shortness of breath, an inability to keep up with physical training, and "personal problems" for which he sought counseling.  See Appellant's Brief before the Court, pp. 14-16.

In essence, the argument appears to be that Diagnostic Code 7903 for hypothyroidism was misapplied or not applied.

Based on the evidence then of record and the law then in effect, the November 1985 RO decision does not contain CUE.  That rating decision noted that the Veteran had required thyroid medication since prior to service and found that a thyroid condition existed prior to service and that the condition was aggravated in service.  

The rating decision also noted that the disability was considered to have been 10 percent disabling upon entry.  Where, as here, the case involves aggravation, "the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service . . . ."  38 C.F.R. § 4.22 (1985).  Thus, a noncompensable rating was assigned.

The Veteran appears to argue that the regulatory provisions extant at the time were not incorrectly applied as the rating sheet referred to Diagnostic Code 7900 (hyperthyroidism) as opposed to 7903 (hypothyroidism).  The November 1985 rating decision does not identify hyperthyroidism or hypothyroidism as the service-connected disability; the disorder is labeled status post thyroidectomy.  However, the Diagnostic Code listed is 7900.  

While the rating decision did refer to the wrong Diagnostic Code, it is not clear and unmistakable that this error was anything but typographical.  This is so because the evidence at the time of the 1985 rating decision clearly established that the Veteran had hypothyroidism.  Further, nothing in the language of the rating decision indicated that Diagnostic Code 7900 was erroneously applied.  In other words, the rating decision did not address hyperthyroidism or specific provisions of Diagnostic Code 7900 in its discussion or analysis.

Most importantly, however, the Veteran's thyroidectomy residuals did not meet the criteria for a higher initial rating under Diagnostic Code 7903.  The next higher, 30 percent rating, under Diagnostic Code 7903 required "moderately severe symptoms; sluggish mentality and other indications of myxedema, decreased levels of circulating thyroid hormones (T4 and/or T3 by specific assays)."  Dorland's Illustrated Medical Dictionary describes myxedema as "a condition characterized by dry waxy swelling of the skin . . . the facial changes are strikingly distinctive, with swollen lips and a thickened nose."  Dorland's Illustrated Medical Dictionary 1096 (28th ed. 1994).

Significantly, the Veteran does not contend nor does the evidence show that he had sluggish mentality, other indications of myxedema, or decreased levels of circulating thyroid hormones.  In fact, thyroid function testing in September 1981 revealed normal results.  A November 1984 endocrinology evaluation noted no skin or hair changes.  A September 1984 STR noted December 1983 and May 1984 T3 and T4 levels were within normal limits.  The September 1984 provider opined that the Veteran was not hypothyroid, but that he had a multinodular goiter "which does not appear to be suppressing growth of his thyroid from what I can tell."  He underwent surgery to remove the goiter resulting in a near total thyroidectomy in December 1984.  A July 1985 VA examination noted that the Veteran took Synthroid daily "and has no symptoms."

The Veteran argues that he experienced other hypothyroid complications such as fatigue, dizziness, shortness of breath, an inability to keep up with physical training, and "personal problems" for which he sought counseling.  However, the 1985 version of Diagnostic Code 7903 did not include any of these symptoms in the listed criteria for a higher rating.  Further, the September 1984 pre-operative evaluation was clear that he did not have hypothyroidism and that the goiter was not suppressing the growth of his thyroid, and the 1985 VA examination concluded that the Veteran was asymptomatic.  

Hence, given the absence of evidence in November 1985 of sluggish mentality, myxedema, or decreased levels of thyroid hormones, there was no basis for a higher initial rating under Diagnostic Code 7903, and it may not be found that the RO decision was undebatably erroneous in not assigning a compensable rating for status post thyroidectomy, regardless of which Diagnostic Code was listed on the rating sheet.

In summary, the Board cannot conclude that it is clear that a different result should have ensued in November 1985, given the law extant at the time, and the evidence then of record.  The claim of CUE must therefore be denied.



ORDER

The appeal to establish CUE in a November 1985 rating decision in that it did not assign a compensable rating for residuals of thyroidectomy is denied.


REMAND

Regarding the issue of entitlement to an effective date prior to September 29, 2000 for the grant of a 100 percent rating for hypothyroidism, status post thyroidectomy with depression, weight gain, cold intolerance, and sleepiness, further development is necessary.  

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.

Although neither the Veteran nor his attorney has ever indicated that he previously applied for and/or was in receipt of disability benefits from the SSA, the evidence of record suggests otherwise.  Recent caselaw has clarified that VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

The evidence shows that the Veteran receives disability benefits from the State of Alaska.  He has provided information indicating that the State of Alaska deemed him disabled on or about June 1, 1999.  In addition, a June 13, 2000, letter from the Division of Retirement and Benefits for the State of Alaska to the Veteran informed him that their office required annual proof of continuing eligibility in the form of a copy of his disability award letter from the Social Security Administration (SSA) or a copy of the denial letter from SSA (on the basis that he had not participated to qualify for SSA benefits) along with a copy of a letter from his current physician showing continuing disability.  As subsequent treatment records indicated that he continued to receive disability benefits from the state of Alaska, it may be inferred that the Veteran applied for SSA disability benefits.  However, there is no indication in the claims folders that the RO made any attempt to develop for SSA records.  The law requires VA to make efforts to obtain federal records such as these until they are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Hence, the records connected with the SSA determination must be secured for association with the claims folder.

A review of the record does not reveal any attempt by VA to secure the Veteran's SSA records (or notice that such records have been destroyed or are otherwise unavailable).  Therefore, while the Board regrets further delay, as the record suggests that the Veteran may have applied for and/or been in receipt of SSA disability benefits, and since any such records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain from SSA a copy of their decision regarding the appellant's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


